Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Action is in response to the amendment filed on September 2, 2021.
As directed by the amendment: Claims 1, 15, and 18 were amended. Claims 13-14 and 16 were cancelled.  Claims 1-12, 15, and 18-21 are pending and currently under consideration for patentability under 37 CFR 1.104.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 2, 2021, has been entered.
Claim Interpretation- 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a thermal element … configured to heat or cool skin of the user” in claim 1 and claim 15.
“a charging base configured to thermally charge the thermal element” in claim 11 and claim 21. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12, 15, and 18-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1, line 7 recites “a controller configured to initiate a thermal recharging of the thermal element” and this is new matter because the originally filed disclosure does not provide support for the controller “initiating” a thermal recharging. Instead, the originally filed disclosure states “when temperature of the thermal element 120 falls below a predetermined threshold, a signal may be sent to user to thermally recharge the skincare device before continuing the treatment” (see para. [0033] of the published application). While this could arguably be considered an “initiation,” the phrase “initiate” or “initiating” does not appear anywhere in the originally filed disclosure, and the use of the term in this context suggests that the controller is configured to initiate this thermal recharging on its own. Instead, Applicant’s originally filed disclosure only has support for a controller configured to signal to a user that the device should be thermally recharged. Therefore, this is new matter.
Claim 15, the last four lines recite “a first phase-change material having a phase-change temperature that is lower than a skin temperature and within 1-5 degrees Celsius of the skin temperature; and a second phase-change material having a phase-change temperature that is higher than the skin temperature.” Applicant has provided support in the originally filed disclosure for some of these claim limitations separately, single embodiment which has both a first phase-change material having a phase-change temperature that is 1-5 degrees Celsius lower than the skin temperature and a second phase-change material configured to change its phase at a second temperature that is higher than the skin temperature.
Claim 18, the last three lines recite “second phase-change material is configured to change its phase within 1-5 degrees Celsius of the skin temperature.” Claim 18 depends from claim 15, so the originally filed disclosure would need to provide support for a single embodiment wherein the first phase-change material has a phase-change temperature that is lower than a skin temperature and within 1-5 degrees Celsius of the skin temperature; and the second phase-change material having a phase-change temperature that is higher than the skin temperature and configured to change its phase within 1-5 degrees Celsius of the skin temperature. There is no single embodiment in the originally filed disclosure in which Applicant has provided support for this particular combination of phase change materials having higher and lower phase-change temperatures within 1-5 degrees Celsius of a skin temperature.
The remaining claims are rejected based on their dependence on a rejected base claim.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 7 recites “controller configured to initiate a thermal recharging” and the meaning of “initiate” is unclear in this context because Applicant has not used this term in the originally filed disclosure. Furthermore, based upon the originally filed disclosure (see para. [0033] of the published application), it appears that Applicant only has support for a controller configured to signal to a user that the device should be thermally recharged.
Claim 15, line 13 recites “lower than a skin temperature and within 1-5 degrees Celsius of the skin temperature” which is indefinite because human skin temperature varies depending on which part of the body is measured, the environmental conditions, and the skin temperature naturally varies from person to person. Thus, the metes and bounds of this 1-5 degree range are unclear.
Claim 18, lines 4-5 recite “within 1-5 degrees Celsius of the skin temperature” which is indefinite because human skin temperature varies depending on which part of the body is measured, the environmental conditions, and the skin temperature naturally varies from person to person. Thus, the metes and bounds of this 1-5 degree range are unclear.
The remaining claims are rejected based on their dependence on a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Grez et al. (2016/0184162) in view of Boersma et al. (2018/0295980) and Nasu et al. (2018/0352934).
Regarding claim 1, Grez discloses a skincare device (Fig. 1B), comprising: a brush head (applicator tip 115 which carries bristles 160, Fig. 1B) configured to contact a face of a user (skin can be contacted via bristles 160, see Fig. 1B, and the face is treated by the device, see Fig.8A-8B and para. [0025] which states the treatment formulation can be makeup, blush, highlighter, bronzer, facial cleanser, shaving cream, etc.), the brush head comprising: a plurality of bristles (bristles 160, Fig. 1B) configured to oscillate (sonic motion, Fig. 1B; see lines 4-5 of [0040]) about a center point (shaft 110, Fig. 1B); and a thermal element (heat source 125, Fig. 1B) configured to heat or cool skin of the user (see the first sentence of [0038], the skin is heated by the 
Grez is silent regarding the plurality of bristles being entirely surrounded by the thermal element; and the controller configured to initiate a thermal recharging of the thermal element when the temperature of the thermal element falls below a predetermined threshold.
Boersma teaches a related rotatable facial brush (Fig. 1, Fig. 2E) which includes a brush head (skin treatment head 200, Fig. 1, Fig. 2E) having a plurality of bristles (bristles 211, Fig. 1; 210, Fig. 2E) substantially centrally located on the brush head (Fig. 2E) and at least partially surrounded by a thermal element (thermally conductive element 310, Fig. 2E; “at least partly circumferentially surround the treatment head,” see the second sentence of [0070]) configured to heat or cool skin of the user (“the skin may also advantageously be heated (or optionally cooled)” see the first sentence of [0022]). By positioning the thermally conductive portion (310) to at least partially surround the bristles (Fig. 2E), this would provide an expected result of allowing the user to apply the thermal treatment to a wider area of skin as the brush head moves across the skin (as opposed to known alternative embodiments such as Fig. 2B which have a smaller width thermal element, because it is located only in the middle of the bristles. Thus, the Fig. 2B arrangement of 310 would be expected to provide a more focused thermal treatment 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the brush head of Grez to have the thermal element at least partially surround the plurality of centrally-located bristles as taught by Boersma because this is a known alternative to having the thermal element surrounded by the bristles, and the modification would merely provide an expected result of providing a wider thermal treatment to thus treat a larger area of skin. This would provide an expected advantage of allowing the skin to be thermally treated in a shorter amount of time due to the larger surface area treated by the arrangement in Fig. 2E of Boersma.
The modified Grez/Boersma device does not specifically state the bristles are entirely surrounded. However, it is noted that there does not appear to be any particular criticality to such an arrangement, as the instant application states the bristles may surround a centrally located thermal element instead (see paragraph [0024[ of the printed application). Furthermore, the modified Grez/Boersma device discloses the plurality of bristles are “at least partly circumferentially surround[ed]” by the thermal element (see the second sentence of [0070] and Fig. 2E of Boersma, emphasis added). One of ordinary skill in the art would have understood that changing the size/shape of the thermal element is directly related to the size/shape of the area of skin which will be treated as the brush is held in place on the skin.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the 
The modified Grez/Boersma device is still silent regarding the controller configured to initiate a thermal recharging of the thermal element when the temperature of the thermal element falls below a predetermined threshold.
Nasu teaches a related skin treatment thermal device (Fig. 1, Fig. 3) that has a temperature sensor (temperature sensor 15, Fig. 1) located in the head of the device (distal end of head 20, Fig. 1) configured to sense temperature of the thermal element (sensor 15 is directly adjacent to the heater 14 and the thermal surface 12, Fig. 1. The heater 14 and thermal surface 12 are considered the thermal element); and a controller (“control circuit” not shown, see the first sentence of [0073] and see the third sentence of [0074]) configured to initiate a thermal recharging of the thermal element (heater 14 and thermal surface 12, Fig. 1) when the temperature of the thermal element falls below a predetermined threshold (see lines 5-11 of [0074], if the temperature falls below the predetermined set temperature, then the control circuit will recharge the thermal element to maintain the temperature at the predetermined set temperature).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of 
Regarding claim 8, the Grez/Boersma/Nasu device as currently combined is silent regarding wherein the thermal element comprises a Peltier element configured to lower a temperature of the thermal element. 
Boersma additionally teaches the thermal element (thermoelectric device 300, Fig. 1-2A) is configured to heat or cool skin of the user (“the skin may also advantageously be heated (or optionally cooled)” see the first sentence of [0022]). The thermal element (300) comprises a Peltier element comprising two different conductors or semiconductors, with one being used for cooling and the other used for heating (see lines 1-15 of [0028]). The use of cooling (lowering the temperature) can help the skin further recover and relax, and help the skin be perceived as less oily (see the last four lines of [0012]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the thermal element of Grez/Boersma/Nasu to comprise a Peltier element configured to selectively provide both heat and cooling therapy (lowering the temperature) as further taught by Boersma, because the additional option of providing cooling therapy to the skin would help the skin further recover and relax, and help the skin be perceived as less oily (see the last four lines of [0012] of Boersma).

The modified Grez/Boersma device as currently combined does not specifically state the power source is a battery. 
However, Boersma additionally teaches its rotatable facial brush head (200) is rotatable about a center point via a shaft (rotatable axis 500, Fig. 1) driven by a motor (actuator 110, Fig. 1). The device is powered by at least one rechargeable battery (rechargeable battery 21, Fig. 1), and includes a receiver coil for wireless (induction) charging of the batteries (see the last three lines of [0017]).The rechargeable battery may power the motor (“a rechargeable battery for powering the actuator” see lines 7-12 of [0047] and the last sentence of [0049], a rechargeable battery may be used for the 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the power source of Grez/Boersma/Nasu to include at least one wirelessly rechargeable battery to provide electrical current to the motor as further taught by Boersma because this is a simple substitution of one known power source for another known power source, and would provide expected results of improving the portability of the device, and allowing the device to be conveniently recharged wirelessly, such as by induction via a receiver coil (see the last three lines of [0017] of Boersma).
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Grez et al. (2016/0184162) in view of Boersma et al. (2018/0295980) and Robinson et al. (2009/0163984).
Regarding claim 1, Grez discloses a skincare device (Fig. 1B), comprising: a brush head (applicator tip 115 which carries bristles 160, Fig. 1B) configured to contact a face of a user (skin can be contacted via bristles 160, see Fig. 1B, and the face is treated by the device, see Fig.8A-8B and para. [0025] which states the treatment formulation can be makeup, blush, highlighter, bronzer, facial cleanser, shaving cream, etc.), the brush head comprising: a plurality of bristles (bristles 160, Fig. 1B) configured to oscillate (sonic motion, Fig. 1B; see lines 4-5 of [0040]) about a center point (shaft 110, Fig. 1B); and a thermal element (heat source 125, Fig. 1B) configured to heat or cool skin of the user (see the first sentence of [0038], the skin is heated by the applicator tip. It is noted that “heat or cool” is recited in the alternative, “or”).  Grez has a 

Grez is silent regarding the plurality of bristles being entirely surrounded by the thermal element; and the controller configured to initiate a thermal recharging of the thermal element when the temperature of the thermal element falls below a predetermined threshold.
Boersma teaches a related rotatable facial brush (Fig. 1, Fig. 2E) which includes a brush head (skin treatment head 200, Fig. 1, Fig. 2E) having a plurality of bristles (bristles 211, Fig. 1; 210, Fig. 2E) substantially centrally located on the brush head (Fig. 2E) and at least partially surrounded by a thermal element (thermally conductive element 310, Fig. 2E; “at least partly circumferentially surround the treatment head,” see the second sentence of [0070]) configured to heat or cool skin of the user (“the skin may also advantageously be heated (or optionally cooled)” see the first sentence of [0022]). By positioning the thermally conductive portion (310) to at least partially surround the bristles (Fig. 2E), this would provide an expected result of allowing the user to apply the thermal treatment to a wider area of skin as the brush head moves across the skin (as opposed to known alternative embodiments such as Fig. 2B which have a smaller width thermal element, because it is located only in the middle of the bristles. Thus, the Fig. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the brush head of Grez to have the thermal element at least partially surround the plurality of centrally-located bristles as taught by Boersma because this is a known alternative to having the thermal element surrounded by the bristles, and the modification would merely provide an expected result of providing a wider thermal treatment to thus treat a larger area of skin. This would provide an expected advantage of allowing the skin to be thermally treated in a shorter amount of time due to the larger surface area treated by the arrangement in Fig. 2E of Boersma.
The modified Grez/Boersma device does not specifically state the bristles are entirely surrounded. However, it is noted that there does not appear to be any particular criticality to such an arrangement, as the instant application states the bristles may surround a centrally located thermal element instead (see paragraph [0024[ of the printed application). Furthermore, the modified Grez/Boersma device discloses the plurality of bristles are “at least partly circumferentially surround[ed]” by the thermal element (see the second sentence of [0070] and Fig. 2E of Boersma, emphasis added). One of ordinary skill in the art would have understood that changing the size/shape of the thermal element is directly related to the size/shape of the area of skin which will be treated as the brush is held in place on the skin.

The modified Grez/Boersma device is still silent regarding the controller configured to initiate a thermal recharging of the thermal element when the temperature of the thermal element falls below a predetermined threshold.
Robinson teaches a related thermal body treatment device (Fig. 1) that includes a temperature sensor (temperature sensing electronic element such as a thermocouple, bi-metallic temperature sensitive element, resistance temperature detectors, or similar, see the second sentence of [0040]) and a controller (temperature feedback device including a power source, electronic circuit, and acoustic generating element, see lines 6-8 of [0040], see lines 1-4 of [0041] and see para. [0042]-[0048]) configured to initiate a thermal recharging (by indicating to a user that it is time to recharge the thermal element) of the thermal element when the temperature of the thermal element falls below a predetermined threshold (see lines 1-4 of [0041] and lines 1-4 of [0046]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of .
Claims 2-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Grez et al. (2016/0184162) in view of Boersma et al. (2018/0295980) and Robinson et al. (2009/0163984) as applied to claim 1 above, and further in view of McGushion (2015/0297393).
Regarding claim 2, the modified Grez/Boersma/Robinson device is silent regarding the thermal element comprises: a thermal element vessel; and a thermal element filler inside the thermal element vessel. However, it is noted that Grez states any number of other heat sources may be used to provide heat to the end 130 (see the last sentence of [0030]).
McGushion teaches a related thermal massage device (Fig. 3A, Fig. 4A) comprising a thermal element (pouch 34 containing thermal medium 30, Fig. 3A, Fig. 4A) in a detachable treatment head (massage head 16, detachable via groove 26, see Fig. 3A and the second sentence of [0028]). The thermal element (34, 30, Fig. 3A, Fig. 4A) completely surrounds the centrally-located massage surface (prong 24 with tip 27, Fig. 3A, Fig. 4A). The thermal element (34, 30) comprises a thermal element vessel (pouch 34, Fig. 3A) and a thermal element filler (thermal medium 30, Fig. 3A) inside the thermal element vessel (see Fig. 3A). The filler may comprise granular material (“particulate medium such as beads and the like” see the first sentence of [0023]) and 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the thermal element of Grez/Boersma/Robinson to include a thermal element vessel with a thermal element filler inside the vessel, detachably connected to the brush head as taught by McGushion because this is a simple substitution of one known thermal element for another known thermal element, which would provide expected results such as allowing the thermal filler to be easily and selectively heated or cooled by a microwave or refrigerator. One of ordinary skill in the art would recognize this passive thermal element would reduce the complexity/cost of the Grez device compared to an electrically-controlled active thermal element, and would provide other advantages such as the thermochromatic ink indicating to the user when the medium is at an acceptable temperature. Furthermore, the thermal element of McGushion is also configured to completely surround the centrally-located massage surface (see Figs. 3A-4B of McGushion).
Regarding claim 3, the modified Grez/Boersma/Robinson/McGushion device discloses wherein the thermal element filler (30, Fig. 3A of McGushion) comprises a granular material (“particulate medium such as beads and the like” see the first sentence of [0023] of McGushion). 
Regarding claim 4, the modified Grez/Boersma/Robinson/McGushion device discloses wherein the thermal element vessel (34, Fig. 3A of McGushion) comprises a 
Regarding claim 5, the modified Grez/Boersma/Robinson device is silent regarding the thermal element comprising a phase-change material. However, it is noted that Grez states any number of other heat sources may be used to provide heat to the end 130 (see the last sentence of [0030]).
McGushion teaches a related thermal massage device (Fig. 3A, Fig. 4A) comprising a thermal element (pouch 34 containing thermal medium 30, Fig. 3A, Fig. 4A) in a detachable treatment head (massage head 16, detachable via groove 26, see Fig. 3A and the second sentence of [0028]). The thermal element (34, 30, Fig. 3A, Fig. 4A) completely surrounds the centrally-located massage surface (prong 24 with tip 27, Fig. 3A, Fig. 4A). The thermal element (34, 30) comprises a thermal element vessel (pouch 34, Fig. 3A) and a thermal element filler (thermal medium 30, Fig. 3A) inside the thermal element vessel (see Fig. 3A). The filler may comprise a phase-change material (“a water/glycerine-based fluid …” see the first sentence of [0023], a water-based fluid would be able to change phases) and heat may be added or removed from the medium such as by a microwave or refrigerator (see lines 5-13 of [0023]). Additionally, thermochromatic ink may be added to the medium such that if the medium is too hot, a color change can indicate this to the user (see the last five lines of [0023]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the thermal element of Grez/Boersma/Robinson to be a thermal element vessel with a thermal element filler 
Regarding claim 7, the modified Grez/Boersma/Robinson/McGushion device discloses wherein the phase-change material (water/glycerine-based fluid, see the first sentence of [0023] of McGushion) is a first phase-change material (water) configured to change its phase at a first temperature that is lower than a skin temperature (water is configured to freeze at 32 degrees Fahrenheit, which is a change in phase at a temperature lower than a skin temperature), the thermal element further comprising a second phase-change material (methyl paraben, see the first sentence of [0023] of McGushion) configured to change its phase at a second temperature that is higher than the skin temperature (methyl paraben has a melting point at approximately 126 degrees Celsius, which is a temperature much higher than a skin temperature). 
Claims 5-6, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Grez et al. (2016/0184162) in view of Boersma et al. (2018/0295980) and Nasu et al. (2018/0352934) as applied to claim 1 above, and further in view of Gillespie et al. (2013/0085556).
Regarding claim 5, the modified Grez/Boersma/Nasu device is silent regarding the thermal element comprising a phase-change material. However, it is noted that Grez states any number of other heat sources may be used to provide heat to the end 130 (see the last sentence of [0030]).
Gillespie teaches a related thermal skincare device (Fig. 4) with a thermal element (heat generating element 41, Fig. 4, which includes at least an electric heater 404 and a thermal energy storage medium 405, Fig. 5C) comprising a phase-change material (thermal energy storage medium 405, Fig. 5C, Fig. 5E; this thermal medium may be wax, see the last sentence of [0071]). The use of a phase-change material allows the device to store heat generated by a heat source while connected to external power and then release the heat to the body-care surface during use (see the first sentence of [0049]). This allows the device to be sufficiently heated for a long enough time to deliver therapy, while still offering the portability of a manual or battery-powered device (see lines 1-8 of [0031]). The phase-change material has a much higher energy storage density than temperature sensible heat storage systems (see lines 1-2 of [0051]), and is therefore preferable (see lines 1-2 of [0052]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the thermal element of Gre/Boersma/Nasu to include a thermal energy storage medium, such as a phase-change material, in contact with an electric heater in a chamber as taught by Gillespie because this is a simple substitution of one known thermal element for another known 
Regarding claim 6, the modified Grez/Boersma/Nasu/Gillespie device discloses wherein the phase-change material is a wax material (see the last sentence of [0071] of Gillespie; see also para. [0052] of Gillespie).
Regarding claim 11, the modified Grez/Boersma/Nasu device is silent regarding a charging base configured to thermally charge the thermal element. However, it is noted that Grez states any number of other heat sources may be used to provide heat to the end 130 (see the last sentence of [0030]).
Gillespie teaches a related thermal skincare device (Fig. 4) with a thermal element (heat generating element 41, Fig. 4, which includes at least an electric heater 404 and a thermal energy storage medium 405, Fig. 5C) comprising a phase-change material (thermal energy storage medium 405, Fig. 5C, Fig. 5E; this thermal medium may be wax, see the last sentence of [0071]). The use of a phase-change material allows the device to store heat generated by a heat source while connected to a charging base (energizer stand 50, Fig. 7A; “configured to engage the electrical contacts 23 (shown in Fig. 2) of the device 10 to energize the heat-generating element” see lines 9-12 of [0039]) and then release the heat to the body-care surface during use (see the first sentence of [0049]). This allows the device to be sufficiently heated for a 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the thermal element of Grez/Boersma/Nasu to include a thermal energy storage medium, such as a phase-change material, in contact with an electric heater in a chamber which is heated through a charging base as taught by Gillespie because this is a simple substitution of one known thermal element for another known thermal element, which provides an expected result of allowing the treatment head to be heated to provide therapy to skin. Furthermore, the use of the phase-change material heated by the charging base of Gillespie would allow the device to be sufficiently heated for a long enough time to deliver therapy, while still offering the portability of a manual or battery-powered device due to its much higher energy storage density (see lines 1-8 of [0031] and lines 1-2 of [0051] of Gillespie).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Grez et al. (2016/0184162) in view of Boersma et al. (2018/0295980) and Nasu et al. (2018/0352934) as applied to claim 9 above, and further in view of Bylsma et al. (2011/0200381).
Regarding claim 10, the modified Grez/Boersma/Nasu device is silent regarding wherein the thermal element comprises a receiver coil and the handle comprises a transmitter coil, and wherein the receiver coil is configured to generate heat when 
For example, Bylsma teaches a related thermal skin-treatment device (Fig. 2) which has a thermal element (heater 40, secondary coil 36, Fig. 5) comprising a receiver coil (secondary coil 36, Fig. 5) and a base unit (31, Fig. 5) comprises a transmitter coil (primary coil 35, Fig. 5), and wherein the receiver coil (36) is configured to generate heat when electromagnetically coupled with the transmitter coil (“secondary coil 36 may receive energy via inductive coupling with primary coil 35 and transfer this energy to the applicator controller 37. After receiving energy, the applicator controller 37 may regulate the energy to heater 40 to heat the surface-contacting tip 41” see para. [0046]). Furthermore, the controller (applicator controller 37, Fig. 5) may monitor the temperature of the surface-contacting tip assembly (41, Fig. 5) and regulate energy from the storage element (39, Fig. 5) to the heater (40, Fig. 5) to allow a desired temperature to be maintained for an extended period (see the last two sentences of [0046]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the thermal element of Grez/Boersma/Nasu to include a controller and a receiving coil which can be inductively coupled to a transmitter coil as taught by Bylsma because this is a simple substitution of one known heating mechanism for another known heating mechanism (providing a receiving coil and transmitting coil which can be inductively coupled to generate heat) 
The modified Grez/Boersma/Nasu/Bylsma device as currently combined is silent regarding the transmitter coil (35, Fig. 5 of Bylsma) being in the handle. However, it is noted that Boersma states the treatment head may releasably be associated with the handle housing to replace the treatment head with a new treatment head or another type of treatment head (see lines 8-15 of [0018] of Boersma).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the location of the transmitter coil of Grez/Boersma/Nasu/Bylsma to be in the handle to allow the thermal element of the treatment head to be releasably associated with the handle, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. MPEP 2144.04.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Grez et al. (2016/0184162) in view of Boersma et al. (2018/0295980), Nasu et al. (2018/0352934) and Gillespie et al. (2013/0085556) as applied to claim 11 above, and further in view of Castel (2011/0040235).

Castel teaches a related skin treatment device (Fig. 1) with a plurality of therapies including a motorized actuator (electric buzzer 60, Fig. 1A) and a thermal therapy (heating/cooling Peltier element 90, Fig. 1A). The device handle includes a battery (battery 50, Fig. 1A) configured to supply power to the various components of the device, and this battery is configured to be electrically charged by a charging base (inductive battery charger 15 is configured to charge battery 50 via coil pick-up 30, Fig. 1A; see the third sentence of [0100]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Grez/Boersma/Nasu/Gillespie device to include a battery within the handle of the device and a coil configured to charge the battery via the charging base as taught by Castel in order to allow at least some of the components of the device to be operated by a rechargeable battery, to improve the portability of the device and allow for convenient recharging via the base.
Claims 15 and 18, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Grez et al. (2016/0184162) in view of McGushion (2015/0297393) and Rademacher et al. (2014/0261380), as evidenced by Dermowax™ ISB - Alzo International Inc. (https://www.knowde.com/stores/alzo-international-inc/products/dermowax-isb).

Grez does not specifically state the power source is a battery; and is silent regarding the thermal element being a vessel comprising a first phase-change material 
However, with respect to the power source, the use of batteries is well known and provides an expected result of improving the portability of the device. Furthermore, McGushion teaches a related thermal massage device (Fig. 3A, Fig. 4A) having a handle (handle 14, Fig. 3A, Fig. 6) which contains a battery (see the second sentence of [0022]) to provide electrical current to a drive motor (46, Fig. 6; see the second sentence of [0022]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the power source of Grez to include at least battery to provide electrical current to the motor as taught by McGushion because the use of batteries is well known and provides expected advantages such as improving the portability of the device.
With respect to the thermal element vessel comprising first and second phase-change materials, it is noted that Grez states any number of other heat sources may be used to provide heat to the end 130 (see the last sentence of [0030]).
McGushion additionally teaches its massage device comprises a thermal element vessel (pouch 34, Fig. 3A, Fig. 4A) comprising a first phase-change material (containing thermal medium 30, Figs. 3A, 4A; “a water/glycerine-based fluid …” see the first sentence of [0023], a water-based fluid would be able to change phases) and heat may be added or removed from the medium such as by a microwave or refrigerator (see lines 5-13 of [0023]). Additionally, thermochromatic ink may be added to the medium 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the massage head of Grez to include a thermal element vessel with a thermal element filler first phase change material inside the vessel as taught by McGushion because this is a simple substitution of one known thermal element for another known thermal element, which would provide expected results such as allowing the thermal element filler to be easily and selectively heated or cooled by a microwave or refrigerator. This would provide additional advantages such as the thermochromatic ink indicating to the user when the medium is at an acceptable temperature. 
The modified Grez/McGushion device thus has a thermal element vessel (pouch 34 of McGushion) comprising a first phase-change material (water/glycerine-based fluid of McGushion) but does not specifically state the phase-change temperature being within 1-5 degrees Celsius of the skin temperature. However, it is noted that it has been held that where the general conditions of a claim are disclosed in the prior art (i.e., a thermal massage element vessel comprising a mixture of phase-change materials, intended to be applied to skin to heat/cool the skin), discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  MPEP 2144.05.
Furthermore, Rademacher teaches a related thermal element vessel (such as housing 120, 220, 320, 420, Figs. 1-4) comprising a phase-change material (110, Fig. 1) which includes at least a first phase change material and second phase change material 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the phase-change filler material of Grez/McGushion to include a combination of first phase-change material and second phase-change material in which the first phase-change material is Dermowax ISB and the second phase-change material is a sodium acetate trihydrate mixture as taught by Rademacher because this is a simple substitution of one known phase-change thermal filler for another known phase-change thermal filler which provides an expected result of a reusable heating pack. Furthermore, as stated in Rademacher, the 
Regarding claim 18, the modified Grez/McGushion/Rademacher device discloses the second phase-change material (such as the sodium acetate trihydrate mixture, see the last sentence of [0022] of Rademacher) configured to change its phase at a second temperature that is higher than the skin temperature (melting point of 58 degrees Celsius, see the last sentence of [0022] of Rademacher). The modified device is silent regarding this second phase-change material changing its phase within 1-5 degrees Celsius of the skin temperature.
However, Rademacher additionally states that the temperatures can be tuned using varying compositions of sodium acetate, other additives, and the like to get a desired quantity of heat delivered at a particular temperature (see the last sentence of [0026]), and the heat source can be tuned to provide heat in a specific temperature range, but that the first phase change material controls the maximum temperature by melting at the advised peak temperature (see lines 4-8 of [0028]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the second phase-change material of Grez/McGushion/Rademacher to select a phase change material with a melting point within 1-5 degrees higher than the skin temperature because this would provide an expected result of a more mild warming effect, and since it has been held that where the general conditions of a claim are disclosed in the prior art (Rademacher discloses a thermal pack that has two phase change materials of different In re Aller, 105 USPQ 233.  MPEP 2144.05.
Claim 19, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Grez et al. (2016/0184162) in view of McGushion (2015/0297393) and Rademacher et al. (2014/0261380) as applied to claim 15 above, and further in view of Doherty et al. (2012/0150268).
Regarding claim 19, the modified Grez/McGushion/Rademacher device as currently combined is silent regarding a Peltier element configured to lower a temperature of the thermal element.
Doherty teaches a related thermal therapy system (Figs. 1-2) which includes a Peltier element configured to lower a temperature of a cooling or warming gel (“gel mixture directly confronting or encapsulating an electronic cooling or warming module, such as a miniature Peltier module, which holds the gel at a constant temperature” see the first sentence of [0080]). The material may include a phase change material with multiple selected transition temperatures (see the third sentence of [0080]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the thermal element of Grez/McGushion/Rademacher to include a miniature Peltier module as taught by Doherty in order to selectively cool the material and hold the material at a constant temperature, under the control of the electronic Peltier module.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Grez et al. (2016/0184162) in view of McGushion (2015/0297393) and Rademacher et al. (2014/0261380) as applied to claim 15 above, and further in view of Bylsma et al. (2011/0200381).
Regarding claim 20, the modified Grez/McGushion/Rademacher device is silent regarding wherein the thermal element comprises a receiver coil and the handle comprises a transmitter coil, and wherein the receiver coil is configured to generate heat when electromagnetically coupled with the transmitter coil. However, it is noted that Grez states any number of other heat sources may be used to provide heat to the end 130 (see the last sentence of [0030]). Additionally, the use of electromagnetically coupled receiver and transmitter coils to produce heat is well known.
For example, Bylsma teaches a related thermal skin-treatment device (Fig. 2) which has a thermal element (heater 40, secondary coil 36, Fig. 5) comprising a receiver coil (secondary coil 36, Fig. 5) and a base unit (31, Fig. 5) comprises a transmitter coil (primary coil 35, Fig. 5), and wherein the receiver coil (36) is configured to generate heat when electromagnetically coupled with the transmitter coil (“secondary coil 36 may receive energy via inductive coupling with primary coil 35 and transfer this energy to the applicator controller 37. After receiving energy, the applicator controller 37 may regulate the energy to heater 40 to heat the surface-contacting tip 41” see para. [0046]). Furthermore, the controller (applicator controller 37, Fig. 5) may monitor the temperature of the surface-contacting tip assembly (41, Fig. 5) and regulate energy from the storage element (39, Fig. 5) to the heater (40, Fig. 5) to allow a desired 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the thermal element of Grez/McGushion to include a controller and a receiving coil which can be inductively coupled to a transmitter coil as taught by Bylsma because this is a simple substitution of one known heating mechanism for another known heating mechanism (providing a receiving coil and transmitting coil which can be inductively coupled to generate heat) which provides expected results of allowing a desired temperature to be maintained for an extended period (see the last two sentences of [0046]). Furthermore, the electromagnetic induction connection provides an expected advantage of allowing the thermal heating element to be separated from the remainder of the device, without requiring a wired connection (Bylsma’s applicator tip is removable from the base unit). This would provide an expected result of allowing different applicator heads for different body parts to be more readily connected.
The modified Grez/McGushion/Rademacher/Bylsma device as currently combined is silent regarding the transmitter coil (35, Fig. 5 of Bylsma) being in the handle. However, it is noted that Boersma states the treatment head may releasably be associated with the handle housing to replace the treatment head with a new treatment head or another type of treatment head (see lines 8-15 of [0018] of Boersma).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the location of the transmitter coil of Grez/McGushion/Rademacher/Bylsma to be in the handle to allow the thermal In re Japikse, 86 USPQ 70. MPEP 2144.04.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Grez et al. (2016/0184162) in view of McGushion (2015/0297393) and Rademacher et al. (2014/0261380) as applied to claim 15 above, and further in view of Gillespie et al. (2013/0085556).
Regarding claim 21, the modified Grez/McGushion/Rademacher device is silent regarding a charging base configured to thermally charge the thermal element. However, it is noted that Grez states any number of other heat sources may be used to provide heat to the end 130 (see the last sentence of [0030]).
Gillespie teaches a related thermal skincare device (Fig. 4) with a thermal element (heat generating element 41, Fig. 4, which includes at least an electric heater 404 and a thermal energy storage medium 405, Fig. 5C) comprising a phase-change material (thermal energy storage medium 405, Fig. 5C, Fig. 5E; this thermal medium may be wax, see the last sentence of [0071]). The use of a phase-change material allows the device to store heat generated by a heat source while connected to a charging base (energizer stand 50, Fig. 7A; “configured to engage the electrical contacts 23 (shown in Fig. 2) of the device 10 to energize the heat-generating element” see lines 9-12 of [0039]) and then release the heat to the body-care surface during use (see the first sentence of [0049]). This allows the device to be sufficiently heated for a long enough time to deliver therapy, while still offering the portability of a manual or battery-powered device (see lines 1-8 of [0031]). The phase-change material has a 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the thermal element of Grez/McGushion/Rademacher to include an electric heater in contact with the thermal phase-change medium, which is heated through a charging base as taught by Gillespie because would provide an expected result of allowing the treatment head to be heated by the charging base to provide therapy to skin while improving the portability of the device. For example, the combination of the phase-change material heated by the charging base of Gillespie would allow the device to be sufficiently heated for a long enough time to deliver therapy, while still offering the portability of a manual or battery-powered device due to its much higher energy storage density (see lines 1-8 of [0031] and lines 1-2 of [0051] of Gillespie).
Response to Arguments
Applicant's arguments filed September 2, 2021, have been fully considered but they are not persuasive. 
Regarding the argument that that the specification, page 6, lines 10-24 provides 112(a) support for the limitations in claim 18 and amended claim 15 (see the last two paragraphs of page 7 of the Remarks, through the first paragraph of page 8 of the Remarks), this argument is not well taken. The paragraph referred to by Applicant appears to be referring to a plurality of embodiments, such as an embodiment with a single filler (124) and multiple filler materials (124-1, 124-2). There is nothing to indicate that the separate features from specific embodiments would be combined into a single claimed combinations should have clear support in the originally filed disclosure.
Regarding the argument that in absence of the impermissible guidance provided by amended claim 1, a person of ordinary skill in the art would not undertake a radical redesign of the Boersma device such as the arrangement of the bristles (see the first full paragraph of page 10 of the Remarks), this argument is not well taken. This is not a radical redesign because Boersma already suggests having the bristles at least partially circumferentially surrounded by the thermal element (see the second sentence of [0070] and Fig. 2E of Boersma). This is merely a one of numerous shapes or configurations a person having ordinary skill in the art would find obvious for the purpose of providing a thermal treatment surface. Changing the shape or form of the thermal element to circumferentially surround the bristles would merely provide an expected result of increasing the surface area of skin that is receiving thermal treatment at any given time.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Watanabe et al. (5,690,608) discloses a related facial beauty roller that has a temperature sensor in the massage head and a control unit for maintaining the treatment head at a predetermined temperature on the basis of an output signal from the temperature sensor. Wickstead (2009/0264971) discloses a related dermatological heat therapy device with a housing comprising a thermal module and an activator that causes the thermal module to undergo a chemical reaction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MILLER whose telephone number is (571)270-1473. The examiner can normally be reached Mon- - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER E MILLER/Examiner, Art Unit 3785                                                                                                                                                                                             
/TU A VO/Primary Examiner, Art Unit 3785